Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

   Civil Action No. 06-cv-00605-PAB-KMT
          (Consolidated with Civil Action No. 16-cv-02004-PAB-KMT)

   Civil Action No. 06-cv-00605-PAB-KMT

   CROCS, INC.,

         Plaintiff,

   v.

   EFFERVESCENT, INC., et al.,

         Defendants.

   Civil Action No. 16-cv-02004-PAB-KMT

   U.S.A. DAWGS, INC., et al.,

         Plaintiffs,

   v.

   RONALD SNYDER, et al.,

         Defendants.


                                           ORDER


         This matter is before the Court on the magistrate judge’s Recommendation on

   U.S.A. Dawgs, Inc. and Double Diamond Distribution Ltd. (individually and/or

   collectively, with Mojave Desert Holdings, LLC, referred herein as “Dawgs”) Motion for

   Leave to File Third Amended Answer and Counterclaims Against Crocs and First

   Amended Complaint Against the Individual Defendants [Doc. No. 897] entered on

   October 27, 2020. Specifically, Dawgs seeks to add claims against Crocs for deceptive
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 2 of 14




   trade practices under the Colorado Consumer Protection Act. Docket No. 849 at 1.

   Magistrate Judge Kathleen M. Tafoya recommends that Dawgs’s motion [Docket No.

   849] be denied.

   I. BACKGROUND

          The background facts and procedural history of this fourteen-year dispute are set

   out in the Court’s previous orders, see, e.g., Docket No. 673, and in the magistrate

   judge’s recommendation, Docket No. 897, and will not be repeated unless necessary

   for purposes of this order.

          This case involves infringement and other claims related to three patents on

   Crocs’s shoes. Due to various reasons – including three administrative closures, one in

   2006 during proceedings before the United States International Trade Commission,

   Docket No. 31, one from 2012 to 2016 during inter partes review by the United States

   Patent and Trademark Office, Docket No. 139, and one in 2018 due to U.S.A. Daw gs,

   Inc.’s bankruptcy, Docket No. 821 – the deadline for the amendment of pleadings in

   Case No. 06-cv-00605 (“the 2006 case”) was June 28, 2016. See Docket No. 201.

   Dawgs, however, also filed a separate complaint against individual principals of Crocs,

   Case No. 16-cv-02004 (“the 2016 case”), alleging, among other things, that individual

   Crocs defendants violated the Lanham Act, 15 U.S.C. § 1125(c). The 2016 case was

   consolidated with the 2006 case on January 27, 2017. Docket No. 426. Crocs then

   filed a second amended complaint in the 2016 case, Docket No. 473, to which Dawgs

   filed its second amended answer and counterclaims (“SAAC”). Docket Nos. 487, 488.

   Dawgs’s SAAC contained, among other things, a Lanham Act counterclaim regarding



                                               2
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 3 of 14




   the material used in Crocs’s shoes, Croslite. Docket No. 487 at 107–08, ¶¶ 340–47.

   Dawgs later sought to add claims under the Colorado Consumer Protection Act

   (“CCPA”), Colo. Rev. Stat. § 6-1-105, for deceptive trade practices. Docket Nos. 677,

   723. While the motions were pending, the Court administratively closed the

   consolidated case due to U.S.A. Dawgs, Inc.’s bankruptcy and denied all pending

   motions without prejudice. Docket No. 821. Over a year later, Dawgs sought to reopen

   the case, Docket No. 832, and add Mojave Desert Holdings, LLC. Docket No. 833.

   The Court reopened the case on July 14, 2020 and granted the motion to add Mojave.

   Docket No. 842.

         Dawgs alleges that “Crocs has, for most of its existence, promoted its footwear

   products as technologically superior to the competition” in part because “its products

   are made of a patented material,” Croslite; however, Dawgs contends, Crocs

   “subsequently admitted[] it does not actually have a patent on its shoe material and

   never did.” Docket No. 849 at 2. Dawgs, therefore, now seeks to add a claim for

   deceptive trade practices under the CCPA based on Crocs’s “false advertising

   conduct.” Id.

         Magistrate Judge Tafoya recommends that Dawgs’s motion be denied. Docket

   No. 897. On November 10, 2020, Dawgs timely filed objections to the magistrate

   judges’s recommendation. Docket No. 900. On November 24, 2020, Crocs and the

   individual defendants filed a response to Dawgs’s objections. Docket No. 908. On

   December 8, 2020, Dawgs filed a reply in support of their objections. Docket No. 912.

   II. STANDARD OF REVIEW

         The Court must “determine de novo any part of the magistrate judge’s disposition

                                               3
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 4 of 14




   that has been properly objected to.”1 Fed. R. Civ. P. 72(b)(3). An objection is “proper”

   if it is both timely and specific. United States v. One Parcel of Real Prop. Know n as

   2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). A specif ic objection “enables

   the district judge to focus attention on those issues – factual and legal – that are at the

   heart of the parties’ dispute.” Id. In the absence of a proper objection, the Court may

   review a magistrate judge's recommendation under any standard it deems appropriate.

   See Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn,

   474 U.S. 140, 150 (1985) (“[i]t does not appear that Cong ress intended to require

   district court review of a magistrate’s factual or legal conclusions, under a de novo or

   any other standard, when neither party objects to those findings”).

          Rule 15(a) of the Federal Rules of Civil Procedure generally addresses

   amendment of pleadings prior to trial and provides that a court should “freely give leave

   [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, “when the

   deadline for amendment of pleadings in the scheduling order has passed, Rule 16(b)

   applies and states that a scheduling order deadline ‘may be modified only for good



          1
            “Timely objections to magistrate judge recommendations are reviewed de novo
   pursuant to Rule 72(b), rather than under the clearly erroneous/contrary to law standard
   applied to magistrate judge orders by Rule 72(a).” Gordanier v. Montezuma Water Co.,
   No. 08-cv-01849-PAB-MJW, 2010 WL 935665, at *1 (D. Colo. Mar. 11, 2010).
   However, “there is some confusion over whether a motion to amend falls within Rule
   72(a) or Rule 72(b).” Id. (citing Brown v. Nagem, No. 05-cv-1408-WYD-MJW, 2006 WL
   2164421, at *1 (D. Colo. July 28, 2006) (“A motion to amend is normally a
   nondispositive motion entitled only to a clearly erroneous or contrary to law standard of
   review. However, many courts have held that a recommendation to deny a motion to
   amend . . . should be viewed as a dispositive ruling because it precludes the filing of
   certain claims.”). Magistrate Judge Tafoya construed the motion at issue as dispositive
   of Dawgs’s proposed additional claim, and therefore recommended, rather than
   ordered, that the motion be denied. The Court will review the matter de novo.

                                                4
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 5 of 14




   cause and with the judge’s consent.’” White v. Deere & Co., No. 13-cv-02173-PAB-

   NYW, 2016 WL 336871, at *1 (D. Colo. Jan. 28, 2016) (quoting Fed. R. Civ. P.

   16(b)(4)). “Although the Tenth Circuit has not adopted a rule on the interaction

   between Rule 15(a) and Rule 16(b), courts in this district have applied the framework

   articulated in Pumpco, Inc. v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2001),

   to cases where the scheduling order deadline has passed.” Texas Instruments, Inc. v.

   BIAX Corp., No. 07–cv–02370–WDM–MEH, 2009 WL 3158155, at *1 (D. Colo. Sep.

   28, 2009) (citations omitted).

          Under that framework, plaintiff must “first demonstrate . . . that it has ‘good

   cause’ for seeking modification of the scheduling deadline.” Pumpco, 204 F.R.D. at

   668 (quotations and citation omitted). Good cause “means that scheduling deadlines

   cannot be met despite a party’s diligent efforts.” Id. (quotations and citation omitted). If

   plaintiff can show good cause, the Court turns to the Rule 15(a) standard. See id. at

   669. Pursuant to Rule 15(a), “[r]efusing leave to amend is generally only justified upon

   a showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory

   motive, failure to cure deficiencies by amendments previously allowed, or futility of

   amendment.” Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993). There is a

   “rough similarity between the ‘good cause’ standard of Rule 16(b) and [the Tenth

   Circuit's] ‘undue delay’ analysis under rule 15.” Minter v. Prime Equipment Co., 451

   F.3d 1196, 1205 n. 4 (10th Cir. 2006). T herefore, a motion to amend the complaint

   after the scheduling order deadline for amendment of pleadings has passed requires a

   party to demonstrate (1) good cause for seeking modification under Fed. R. Civ. P.



                                                5
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 6 of 14




   16(b)(4) and (2) that the amendment satisfies Fed. R. Civ. P. 15(a). Birch v. Polaris

   Indus., Inc., 812 F.3d 1238, 1247 (10th Cir. 2015); see also Gorsuch, Ltd., B.C. v. Wells

   Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1241 (10th Cir. 2014).

   III. ANALYSIS

          There is no dispute that the additional claim Dawgs seeks to add “is based on

   the same alleged core false advertising conduct that Dawgs has already alleged in its

   Lanham Act claim filed against Crocs” in Dawgs’s SAAC. Docket No. 900 at 2.

   However, Dawgs’s motion to amend purports to add claims based on new evidence

   uncovered during the discovery phase of this litigation. For example, Dawgs explains

   that, after it filed its original false advertising counterclaims, and after the deadline for

   amended pleadings, Crocs “produced documents and deposition transcripts detailing

   some of the specific origins and intent behind its false promotion campaign, as well as

   the individuals involved.” Docket No. 849 at 5. Dawgs also points to interrogatory

   responses and a deposition transcript that purport to show that Crocs “has . . . now

   admitted that the advertising [behind Croslite] was false, and one recently-produced

   confidential deposition transcript from another case proves that Crocs has known that

   fact all along.” Id. Dawgs insists that it has satisfied the requirements under Rule 15(a)

   and cites Gorsuch, 771 F.3d at 1240, for the proposition that it has also shown good

   cause under Rule 16 because it learned new information in discovery. Id. at 5–7.

          The magistrate judge determined that, while the evidence that Dawgs relies upon

   to establish good cause to amend “may bolster the allegations of knowing false

   representation by Crocs,” this evidence is “not enough to support Dawgs’s position that



                                                  6
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 7 of 14




   it could not have brought a CCPA claim” when it filed the original complaint against the

   individual defendants in 2016 or when it filed its second amended complaint in the 2006

   case in 2017. Docket No. 897 at 10. The magistrate judge explained that “[i]t is not

   and has never been disputed that there is no patent f or Croslite as a material

   compound.” Id. at n.1. Dawgs “is simply changing its strategy now that the District

   Court has dismissed the majority of its other claims to allow Dawgs to pursue avenues

   previously rejected,” id. at 10, and is seeking “another bite at this withering apple, even

   though it means at least half a year of further discovery, untold judicial resources as the

   parties once more file endless discovery motions, and at least another year before the

   case will be ready for trial.” Id. at 11.

          Dawgs relies on many of the same facts and arguments in its objections that it

   relied upon in its motion. Some of these arguments are even repeated verbatim. While

   the Court need not consider these “objections,” 2 the Court would overrule them even if

   they were not identical to Dawgs’s motion. Dawgs objects that, “unlike the Lanham Act

   claims, the claims under the CCPA must be pled with particularity” under Fed. R. Civ. P.

   9(b) and that, “[a]t the time Dawgs added the Lanham Act claim in 2016 and amended

   its complaint against Crocs in 2017, it did not have evidence from Crocs sufficient to

   plead the CCPA claim with the requisite particularity.” Docket No. 900 at 2. Dawgs


          2
            “In objecting to the magistrate judge’s recommendation, plaintiffs must raise
   specific arguments addressing purported errors in the recommendation; plaintiffs may
   not reiterate its identical arguments hoping to get a different outcome.” Saleh v. Silco
   Oil Co., No. 19-cv-02973-PAB-NRN, 2020 WL 4915604, at *3 (D. Colo. Aug. 20, 2020)
   (citing Vester v. Asset Acceptance, L.L.C., No. 08-cv-01957-MSK-LTM, 2009 WL
   2940218, at *8 (D. Colo. Sept. 9, 2009) (“An ‘objection’ that m erely reargues the
   underlying motion is little different than an ‘objection’ that simply refers the District Court
   back to the original motion papers.”)).

                                                 7
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 8 of 14




   argues that “Judge Tafoya’s recommendation does not explain how Dawgs could have

   pled a CCPA claim prior to the pleading deadline” – because of the “lack of relevant

   document production from Crocs at that point” – or why “adding the CCPA claim would

   add ‘at least half a year of further discovery’.” Id. at 3 (quoting Docket No. 897 at 11).

   Nor does the magistrate judge, on Dawgs’s reading, “adequately consider the

   heightened pleading standard required to plead a CCPA claim as opposed to a Lanham

   Act claim.” Id. at 8–9. Dawgs maintains that, because it has shown that it could not

   adequately plead the CCPA claim without “the newly-produced evidence,” it has

   adequately established good cause under Fed. R. Civ. P. 16(b) and should be

   permitted to add the CCPA claim. Id. at 3. Dawgs also contends that the addition of a

   virtually “mirror image” CCPA claim will “neither expand the scope of discovery nor

   delay adjudication on the merits” and that, therefore, Crocs will suffer no prejudice if

   Dawgs is permitted to add the CCPA claim. Id. Dawgs insists that it has met the

   requirements under Rule 15(a) because “there is no reason that Crocs will have ‘undue

   difficulty in prosecuting or defending a lawsuit as a result of a change of tactics or

   theories on the part of the other party.’ Nor can Crocs advance any credible arguments

   as to futility.” Id. at 10 (citing Corp. Stock Transfer, Inc. v. AE Biofuels, Inc., 663 F.

   Supp. 2d 1056, 1061 (D. Colo. 2009)).

          Crocs and the individual defendants agree with the magistrate judge that the

   case has proceeded “as one between competitors for more than a decade” and that

   “[n]o part of Dawgs’s prior claims involved seeking redress for harm to consumers, the

   focus of the CCPA.” Docket No. 908 at 3. They also argue that, while the new

   information Dawgs’s wishes to rely upon for its amended complaint “might be relevant

                                                  8
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 9 of 14




   to its Lanham Act claim, Dawgs has not shown that it could [not] have brought a CCPA

   sooner.” Id. Further, Crocs and the individual defendants argue that permitting Dawgs

   to amend its complaint again “would prejudice Crocs and the Court by extending and

   expanding what has already been a long-running and contentious process that should

   be drawing to a close.” Id.3

          The Court finds Dawgs’s objections unconvincing. A plaintiff may bring a claim

   under either, or both, the Lanham Act or the CCPA when a misrepresentation is made

   “either with knowledge of its untruth, or recklessly and willfully made without regard to

   its consequences, and with an intent to mislead and deceive the plaintiff.” Rhino

   Linings USA, Inc. v. Rocky Mountain Rhino Lining, Inc., 62 P.3d 142, 147 (Colo. 2003).

   Yet, as the magistrate judge explained, the two laws have different purposes. The

   Lanham Act was enacted to prevent unfair competition, while the CCPA was enacted to

   regulate commercial activities that harm the public. Docket No. 897 at 6–7. Dawgs

   disputes neither of these points of law.

          Rather, Dawgs relies on its discovery of “new” evidence that relates mostly to the

   fact that Croslite is not and has never been patented. Dawgs explains that it learned –

   after it filed its original false advertising counterclaims and after the deadline for

   amended pleadings – of “the specific origins and intent behind [Crocs’s] false promotion

   campaign, as well as the individuals involved.” Docket No. 849 at 5. In particular,



          3
            Crocs and the individual defendants also argue that Dawgs has identified no
   legal or factual error in the magistrate judge’s recommendation and that, because
   Dawgs has raised almost no specific objections, the Court should review the
   recommendation for clear error. Id. at 4. As explained above, the Court would overrule
   Dawgs’s objections even if they raised new facts or arguments.

                                                 9
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 10 of 14




    Dawgs claims that it learned, among other things, of Crocs’s efforts to differentiate

    Croslite “from a technical perspective[,] because the attributes for their actual material –

    closed cell foam – ‘are not unique to Croslite’,” after the deadline for amending

    pleadings passed. Id. (quoting Docket No. 849-2). Dawgs repeats some of these

    arguments in its reply. Docket No. 912. However, this is not the case. Dawgs has

    consistently made false advertising arguments since 2016, alleging, among other

    things, that “Crocs has consistently and persistently falsely claimed in promotional

    materials over the course of thirteen years, that Crocs owns patent rights in the Croslite

    material, including for example the statement on its website that ‘Built for your job with

    the comfort of our patented Croslite material, Crocs comfortable work shoes help

    support your feet for those long hour shifts.’” Case No. 16-cv-02004, Docket No. 1 at

    22, ¶ 22 (quoting Crocs’s website) (internal quotation omitted). Dawgs further alleged

    that Crocs and the individual defendants falsely advertised Croslite “purposefully and

    with the knowledge that its statements are false.” Id. at 23, ¶ 22. And, as Crocs and

    the individual defendants explain, Dawgs, in its SAAC, already alleged the contents,

    identity, time, place, and consequences of the fraud. Case No. 06-cv-00605, Docket

    No. 908 at 7, 7 n.1 (citing SAAC at 107–08, ¶¶ 341–45). As such, where, as here, “the

    party seeking amendment knows or should have known of the facts upon which the

    proposed amendment is based but fails to include them in the original complaint, the

    motion to amend is subject to denial.” Stanerson v. Colo. Blvd. Motors, Inc., No. 06-cv-

    00856-WYD-MEH, 2006 WL 3190520, at *1 (D. Colo. Nov. 2, 2006) (quoting Pallottino

    v. City of Rio Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994)).



                                                10
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 11 of 14




           This Court, like the court in Stanerson, finds Trustmark Ins. Co. v. Gen. Cologne

    Life Re. of Am., 424 F.3d 542, 553 (7th Cir. 2005), persuasive. In that case, Trustmark

    requested leave to amend the scheduling order despite “harbor[ing] suspicions” of

    misrepresentation, which it confirmed during discovery. Id. In affirming the district

    court’s denial of Trustmark’s motion to amend, the Seventh Circuit held that “Trustmark

    was, or should have been, aware of the facts underlying” its claim far earlier, id., and

    should have been more diligent. Stanerson, 2006 WL 3190520, at *2. Dawgs, too, was

    aware of the facts underlying its intended CCPA claim far earlier, at least since 2016,

    and as such has not shown good cause sufficient to meet Rule 16's “more stringent

    standard [than Rule 15(a)], requiring some persuasive reason as to why the

    amendment could not have been effected within the time frame established by the

    court.” Colo. Visionary Acad. v. Medtronic, Inc., 194 F.R.D. 684, 687 (D. Colo. 2000).

           Furthermore, denial of leave to amend under Rule 15(a) may be “justified upon a

    showing of undue delay, undue prejudice to the opposing party, bad faith or dilatory

    motive, failure to cure deficiencies by amendments previously allowed, or futility of

    amendment.” Frank, 3 F.3d at 1365 (citing Castleglen, Inc. v. Resolution Trust Corp.,

    984 F.2d 1571, 1585 (10th Cir. 1993)); accord Bylin v. Billings, 568 F.3d 1224, 1229

    (10th Cir. 2009). While delay alone is an insufficient ground to deny leave to amend,

    “[a]t some point . . . delay will become undue.” Minter, 451 F.3d at 1205 (quoting USX

    Corp. v. Barnhart, 395 F.3d 161, 167 (3d Cir. 2004)). The longer the delay, the more

    likely the motion to amend will be denied because “protracted delay, with its attendant

    burdens on the opponent and the court, is itself a sufficient reason for the court to



                                                11
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 12 of 14




    withhold permission to amend.” Id. (quoting Steir v. Girl Scouts of the USA, 383 F.3d 7,

    12 (1st Cir. 2004)). Delay is undue where “the moving party was aware of the facts on

    which the amendment was based for some time prior to the filing of the motion to

    amend.” Asten v. City of Boulder, No. 08-cv-00845-PAB-MEH, 2010 WL 5464297, at

    *1 (D. Colo. Dec. 29, 2010) (citing Fed. Ins. Co. v. Gates Learjet Corp., 823 F.2d 383,

    387 (10th Cir. 1987)). As described above, the Court finds the motion is untimely

    because Dawgs could have, but chose not to, allege the CCPA claims in its earlier

    complaint. In its reply in support of its motion for leave to amend, Dawgs admits to

    Crocs’s characterization that Dawgs’s “new counsel sees the arguments and issues

    slightly differently than prior counsel, and therefore modified the prior pleadings and

    briefing.” Docket No. 865 at 3 n.1. Had Dawgs’s previous counsel seen the arguments

    and issues as its present counsel does, presumably Dawgs would have raised a CCPA

    claim earlier. That Dawgs’s former counsel failed to see the supposed benefits of

    pleading a CCPA violation does not provide good cause for its current counsel to

    amend its complaint years later. Thus, the Court finds that the denial of the proposed

    amendment based on undue delay is appropriate here.

           In the Tenth Circuit, one of the “most important [] factor[s] in deciding a motion to

    amend the pleadings [] is whether the amendment would prejudice the nonmoving

    party.” Minter, 451 F.3d at 1207. W hile discovery is still open, Docket No. 844 at 8;

    Docket No. 925 at 9, the Court agrees with the magistrate judge that the parties “are

    finally poised to bring an end to this long running dispute.” Docket No. 897 at 10.

    Indeed, Dawgs stated that, on September 8, 2020, “Crocs made what was supposed to

    be its near-final production . . . covering a 16-year period” although Dawgs insists there

                                                12
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 13 of 14




    are “large time and subject matter gaps in the production.” Docket No. 880 at 8.

    Permitting Dawgs to amend its complaint by adding another claim at this stage of the

    fourteen-year-long litigation would cause undue prejudice to Crocs because it would

    extend discovery by at least six months according to Dawgs’s submission in the parties’

    joint status report. Docket No. 844 at 6 4

           Undue prejudice often “occurs when the amended claims arise out of a subject

    matter different from what was set forth in the complaint and raise significant new

    factual issues.” Minter, 451 F.3d at 1208. This is the case here. Dawgs’s proposed

    CCPA claim requires proof that Crocs’s practice “significantly impacted the public as

    actual or potential consumers of the defendant’s goods, services, or property.” Nobody

    in Particular Presents, Inc. v. Clear Channel Commc’ns, Inc., 311 F. Supp. 2d 1048,

    1114 (D. Colo. 2004). This consumer-focused element is absent from a plaintiff’s

    burden under the Lanham Act. See Sally Beauty Co. v. Beautyco, Inc., 304 F.3d 964,

    980 (10th Cir. 2002). If the Court granted the motion, Dawgs agrees that the parties

    would need to engage in an extended period of discovery. Docket No. 880 at 10–11.

    This would cause undue prejudice to Crocs. See Gorsuch, 771 F.3d at 1235; Krumme

    v. WestPoint Stevens, Inc., 143 F.3d 71, 88 (2d Cir. 1988) (affirming district court’s

    denial of a motion to amend as the case was “near resolution and discovery had been

    completed”); Semsroth v. City of Wichita, 2006 WL 2570557, at *5 (D. Kan. Sept. 5,


           4
             Dawgs claims in reply that the timeline set forth in the joint status report “had
    nothing to do with the CCPA claim,” but rather that “fact discovery will take that long
    regardless of whether the CCPA claim is added.” Docket No. 912 at 3. This seems
    unlikely, however, as it was Dawgs that asked for additional time in the joint status
    report and seeks discovery on consumer information, central to a CCPA claim. Docket
    No. 844 at 6, 12–13.

                                                 13
Case 1:06-cv-00605-PAB-KMT Document 929 Filed 03/11/21 USDC Colorado Page 14 of 14




    2006) (denying motion to file amended class action complaint because significant

    discovery had occurred, written discovery requests had been served, and the proposed

    complaint contained new factual allegations). The Court will therefore deny Dawgs’s

    motion.

    IV. CONCLUSION

              For the foregoing reasons, it is

              ORDERED that the Recommendation of United States Magistrate Judge [Docket

    No. 897] is ACCEPTED. It is further

              ORDERED that Counterclaim Plaintiffs’ Objection to Magistrate Judge Kathleen

    Tafoya’s Report and Recommendation Recommending Denial of Motion for Leave to

    File Third Amended Answer and Counterclaims against Crocs and First Amended

    Complaint Against the Individual Defendants [Docket No. 900] is OVERRULED. It is

    further

              ORDERED that Dawgs’s Motion for Leave to File Third Amended Answer and

    Counterclaims Against Crocs and First Amended Complaint Against the Individual

    Defendants [Docket No. 849] is DENIED.



              DATED March 11, 2021.

                                                 BY THE COURT:



                                                 PHILIP A. BRIMMER
                                                 Chief United States District Judge




                                                   14
